Citation Nr: 1017476	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  04-30 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an earlier effective date prior to May 1, 
2002 for a 70 percent evaluation for service-connected 
posttraumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 70 percent for 
service-connected PTSD, effective November 5, 2001.

3.  Entitlement to service connection for bilateral 
sensorineural hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from July 1963 to 
September 1968.  The Veteran served as a radio operator in 
the Republic of Vietnam, where he received a Vietnam Campaign 
Medal with a combat device as well as the Presidential Unit 
Citation for his honorable service in combat.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 (bilateral 
sensorineural hearing loss and PTSD) and June 2002 (PTSD) 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO).  

The Board notes that the Veteran initially filed a claim for 
increase for service-connected PTSD on November 5, 2001.  The 
Veteran was denied an increased rating in a June 2002 rating 
decision, which the Veteran submitted a notice of 
disagreement to in July 2002.  The Veteran submitted an 
informal claim for increased evaluation for PTSD again, as 
well as a claim for service connection for bilateral 
sensorineural hearing loss in June 2003.  Those claims were 
adjudicated in the January 2004 rating decision, the subject 
of this appeal.  Following the March 2004 statement of the 
case, the Veteran submitted a Substantive Appeal, VA Form 9, 
in August 2004.  In a November 2007 rating decision, the RO 
increased the Veteran's service-connected PTSD from 50 
percent to 70 percent disabling, effective May 1, 2002.  

The issue of service connection for bilateral sensorineural 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Board finds that the symptomatology the Veteran 
displayed since July 31, 2001, is similar that which the 
Veteran was given an increased evaluation beginning on May 1, 
2002, and such symptomatology is shown to have preceded the 
date on which the Veteran filed his claim for increase, 
November 5, 2001.

2.  The preponderance of evidence demonstrates that since 
July 31, 2001, the Veteran's symptomatology associated with 
his service-connected PTSD is manifested by:  suicidal 
ideations; obsessional rituals, including checking doors and 
locks three or four times a night; panic attacks 7-8 times a 
week; impaired impulse control; some spatial disorientation; 
an inability to handle any stress; difficulty in establishing 
and maintaining effective work or social relationships, but 
not a complete inability to establish any effective 
relationships; sleep impairment; flashbacks, nightmares, and 
intrusive thoughts on a daily and nightly basis; 
hypervigilance; and, flattened affect.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of July 31, 2001 for a 
70 percent rating for service-connected PTSD have been met.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 3.157(a), 
3.400 (2009).

2.  The criteria for an evaluation in excess of 70 percent 
for service-connected PTSD, effective July 31, 2001, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2009).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) defines VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA are codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2009).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, preadjudication VCAA notice was provided in a 
July 2003 letter in connection with his claim, which advised 
the Veteran that he needed to submit evidence that his 
disability has worsened, as well as what information and 
evidence must be submitted by him and what information and 
evidence will be obtained by VA.  An August 2008 letter 
advised the Veteran to submit evidence from medical 
providers, statements from others who could describe their 
observations of his disability level, and his own statements 
describing the symptoms, frequency, severity and additional 
disablement caused by his disability.  The letter also 
advised the Veteran of the necessity of providing medical or 
lay evidence demonstrating the level of disability, and the 
effect that the disability has on his employment.  The notice 
provided examples of pertinent medical and lay evidence that 
the Veteran may submit (or ask the Secretary to obtain) 
relevant to establishing entitlement to a disability 
evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir., Sep. 4, 2009) (VCAA notice in a claim for 
increased rating need not be "veteran specific").  The case 
was last adjudicated in a November 2008 supplemental 
statement of the case.

As to the VA's duty to assist, the record also reflects that 
VA has made reasonable efforts to obtain relevant records 
adequately identified by the Veteran.  Specifically, the 
information and evidence that have been associated with the 
claims file include the Veteran's service treatment records, 
VA treatment records and examination reports, private 
treatment records, Social Security Administration (SSA) 
records, and statements from the Veteran and his 
representative in support of his claim.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting evidence and 
argument, as well as presenting for VA examinations.  Thus, 
the Veteran was provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notices is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the Veteran.  Therefore, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Veteran filed a claim for increased evaluation in excess 
of 50 percent for his service-connected PTSD on November 5, 
2001.  The Veteran submitted a July 2002 notice of 
disagreement to the June 2002 rating decision, denying him an 
evaluation in excess of 50 percent.  The Veteran was again 
denied evaluations in August 2002 and January 2004 rating 
decisions before the Veteran was issued a statement of the 
case in March 2004.  In a rating decision dated November 
2007, the Veteran was given a 70 percent rating beginning May 
1, 2002.

The law pertaining to the effective date of a VA claim for 
increase in disability mandates that unless specifically 
provided otherwise, the effective date for the increase shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The pertinent 
statute then goes on to specifically provide that the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if any 
application is received within one year from such date.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).  

The Board notes that the November 2007 rating decision 
assigned a May 1, 2002 effective date for the 70 percent 
disability rating because that is the date of a VA Medical 
Center outpatient treatment report "clearly reflect[ed] a 
worsening of" the Veteran's psychiatric condition.  
Additionally, the Board notes that several outpatient 
treatment reports preceding the Veteran's May 2002 outpatient 
treatment report include many of the same predominating 
symptoms that are shown in that report, as will be discussed 
below.  Such reports stretch back to at least July 2001.  On 
July 31, 2001, it was noted that the Veteran continued to 
experience flashbacks and nightmares, an inability to 
communicate well with others, and a persistent drive to 
isolate himself. He had been taking psychiatric medication 
for several years.

The Board, therefore, finds that the symptomatology for the 
period from July 31, 2001 through April 30, 2002 is similar 
to that demonstrated after May 1, 2002.  Thus, the 
entitlement did not first arise on May 1, 2002, but preceded 
the date on which the Veteran filed his claim for increase.  
Accordingly, the Board grants an effective date of the 70 
percent rating, granted in the November 2007 rating decision, 
on July 31, 2001.  See 38 C.F.R. § 3.400.

The Board will now turn to the question of whether the 
Veteran's evaluation for the entire appeal period warrants an 
evaluation in excess of 70 percent.

On appeal the Veteran has argued that he is entitled to a 
higher evaluation, in excess of 50 percent for the period 
beginning November 5, 2001.  Such a 70 percent rating was 
assigned under the Rating Schedule, 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009).

Under Diagnostic Code 9411, which is governed by a General 
Rating Formula for Mental Disorders, a 50 percent rating is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and/or difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130 (2009).

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and/or inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and/or 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2009).

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)).  A GAF score of 61 to 70 indicates some mild 
symptomatology (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, with some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  
While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM-IV, it does not assign 
disability percentages based solely on GAF scores.  See 38 
C.F.R. § 4.130 (2009).

A July 2001 VA treatment record indicates that the Veteran 
continued to have flashbacks, nightmares and crying spells, 
with a subjective inability to communicate well with others.  
He was noted as having a persistent drive to isolate himself 
from people.  The Veteran self-medicated himself using 
marijuana, which was a coping mechanism of last resort.  The 
Veteran's longest interval without a nightmare was three 
nights, and he generally slept about five hours a night 
before sleep is terminated by a nightmare.  The Veteran was 
noted as having PTSD symptoms such as carrying an axe at port 
arms and seeing black clothed figures behind trees, which 
required him to prepare mentally to fight.  The Veteran has 
intense fear associated with this, as well as embarrassment.  
The Veteran reported memory problems.  The Veteran's 
physician noted that the Veteran's treatment was dismal, and 
he assigned the Veteran a GAF score of 30.

An August 2001 treatment note indicated that the Veteran's 
physician planned an intervention in order to moderate the 
Veteran's PTSD symptomatology.  He noted that the Veteran had 
continued suicidal thoughts, which were severely depressive 
and distressful.  The Veteran was noted as not presenting 
psychotic symptoms, however.  He was noted as having 
significant difficulty with memory, attention and 
concentration, but did not have self-injurious behavior or 
substance abuse.  The Veteran was noted as being tearful and 
tense with severe survivors' guilt.  He assigned the Veteran 
a GAF 30.

The Veteran was seen in September and October 2001 and was 
noted as having several of the same symptoms as above, 
although in October 2001 the Veteran's grooming habits was 
noted as good.  The Veteran denied homicidal or suicidal 
ideations in October 2001, but was noted as having frequent 
suicidal thoughts at that time.  The Veteran also described 
an event where he was walking in the woods with an axe in the 
arms ready position, assuming "point" and then crying 
behind a tree.  He attributed this event to the September 
2001 terrorist attacks in New York City and stated that he 
experienced great anxiety and fear.  The Veteran was assigned 
a GAF of 45 and 40 in September 2001 and October 2001 
respectively.

The Veteran was seen in November 2001 and assigned a GAF of 
50, with similar symptoms noted above.  The Veteran was also 
seen in January 2002, where the Veteran reported sleep 
difficulty, depression and flashbacks, particularly to the 
Tet Offensive during its anniversary.  He also reported 
crying spells, intrusive thoughts, and relationship problems.  
The Veteran reported that he had recently been suspended from 
work after he had an incident with a fellow fireman, where he 
had a flashback to being in a firefight and thought that the 
leafblower was an M16 and he reacted as if he were in combat.  
The Veteran was assessed a GAF 45.

In March 2002, the Veteran reported feeling very angry and 
frustrated, particularly with his supervisor at work, and 
feared that he would hurt his supervisor.  He also described 
similar symptomatology as noted above, including short term 
memory problems, particularly as to his boss's instructions.  
He was assigned a GAF 45.

In May 2002, the Veteran's treatment report indicated that he 
had similar symptomatology as above, and that he endorsed: 
trauma dreams; flashbacks; intrusive thoughts; death 
thoughts; need to distract himself from preferring to be 
dead; irritability; upset with others; no time without trauma 
related misery; worry, rage, shame, and embarrassing actions; 
disruptive forgetfulness; startling; difficulty interacting 
with and enjoying others; and, episodes of sudden distress or 
hyper-activity.  The Veteran was described as being 30 
percent functioning compared to other people.

The Veteran was described as improving in June 2002, but in 
July 2002, the Veteran was described as alert, clean and 
neat, and opened up gradually.  He had very few spontaneous 
remarks and problems sustaining attention concentration and 
linearity of speech.  The Veteran had trouble sorting out 
thoughts and information to explain things and was described 
as having a depressed mood with irritability.  He was 
assigned a GAF of 40, maybe briefly 45.  

The Board recognizes that, as previously stated at the 
beginning of this analysis, the evidence until this point 
pertains to two separate rating periods on appeal.  However, 
as discussed above, the Board finds that this evidence 
demonstrates that the Veteran complained of many of the same 
symptoms during the period of November 5, 2001 to April 30, 
2002, as he did after May 1, 2002, to include sleep and 
memory problems, isolative behavior, and visual 
hallucinations with intense fear and flashbacks.  Given the 
consistency of the Veteran's complaints throughout these two 
periods, the Board further finds that the onset of this 
worsened symptomatology precedes November 5, 2001 - as noted 
by the July and August 2001 treatment records - as discussed 
above.  VA mental health treatment records through January 
2008 continue to demonstrate similar consistency of 
symptomatology.

The Veteran was seen for a private PTSD evaluation in July 
2003.  In this July 2003 letter, the Veteran was noted as 
having anxiety and depression, panic attack 7-8 times a week, 
intense flashbacks and intrusive thoughts of Vietnam, 
insomnia, nightmares, bad dreams, hypervigilance, and 
impaired impulse control.  The Veteran also reported a life 
of isolation, avoidance, paranoia, mistrust, suspiciousness, 
living with survivor guilt, and poor memory and 
concentration.  The Veteran is described as awaking during 
the night to do perimeter checks of his house to make sure he 
is safe and secure, and that this heightened sense of caution 
and obsessive behavior is repeated nightly.  The Veteran was 
also noted as having a great difficulty in controlling his 
anger and often lashes out at those around him.  The Veteran 
was also noted as having a history of failed marriage and 
relationships, and he described himself as a loner.  The 
examiner noted that the Veteran had an extreme difficulty 
maintaining effective social and vocational relationships.  
He did note, however, that the Veteran maintained some 
relationships with close immediate family members.  The 
Veteran reported past suicidal and homicidal ideations, but 
no current plan or intent.  The Veteran is noted to display 
spatial disorientation when he is upset.  The Veteran was 
diagnosed with PTSD, but no GAF was assigned.  Similar 
findings are present in the Veteran's evaluations from this 
same examiner in September 2004 and March 2006.

In September 2003 the Veteran underwent a VA examination, 
where he reported similar symptomatology described above.  
The Veteran was noted on examination to be casually dressed 
in jeans, shirt and cap.  The Veteran was tense, anxious, 
edgy, irritable, and was described as oriented to time, place 
and person.  There was no objective evidence of any active 
visual or auditory hallucinations or delusions.  The 
Veteran's attention and concentration were impaired, but his 
memory, recall and judgment were intact.  There was no 
evidence of any looseness of associations, flight of 
ideations or pressured speech.  There were no obsessive 
thoughts or compulsive actions and the Veteran denied any 
suicidal or homicidal ideations.  He was assigned a GAF of 
50.

The Veteran finally underwent a VA examination in November 
2007.  The Veteran reported symptoms of depression, anxiety, 
irritability, flashbacks, nightmares, avoidance of other 
people, being angry with other people, being tearful, having 
sleep problems, and being hypervigilant to the point of 
checking his doors three to four times a night.  The Veteran 
endorsed panic attacks any time he came close to a crowd of 
people, and also endorsed suicidal ideations once or twice a 
week. On examination, the Veteran was shown to be casually 
dressed.  His behavior indicated that he angered very easily, 
both at his own family, at work and generally around other 
people and crowds.  The Veteran's thought process was slow, 
but without circumstantiality, tangentiality, or looseness of 
associations.  The Veteran, though, did display cognitive 
functioning problems.  He was oriented to time, place and 
person, but had severe memory problems, and could not 
subtract 7 from 100, or other relatively easy calculations.  
He stated that the Veteran had visual hallucinations, but did 
not have any auditory hallucinations, and had intact judgment 
and insight.  The Veteran was given a GAF of 40-45.  In a May 
2008 addendum to this examination, the examiner noted that 
the Veteran had flashbacks, nightmares and socialization 
problems on a day-to-day basis.  The Veteran was described as 
being unable to handle crowds or stress.  The Veteran's 
impairment was described as moderate to severe, and the 
Veteran was shown not to be able to work due to his symptoms 
of PTSD.

Given the foregoing evidence, the Board finds that an 
evaluation in excess of 70 percent for service-connected PTSD 
is not for application in this case.  Specifically, the Board 
notes that the Veteran is oriented to time, place and person 
throughout the record.  This necessarily means that the 
Veteran is not disoriented to time and place, as is required 
for a higher evaluation.  Additionally, the Board notes that 
the Veteran is shown to have some past homicidal ideations 
and current suicidal ideations.  However, the Veteran has not 
been shown to be a persistent danger to himself or others.  
In fact, at several points throughout the record, the Veteran 
denies specifically any current suicidal plan or intent.  

Nor is the Veteran shown to have even intermittent inability 
to perform activities of daily living, to include maintenance 
of minimal personal hygiene.  The Veteran's personal hygiene 
is never shown to be anything other than normal, and the 
Veteran was always causally dressed for interviews.  
Additionally, while the Veteran has endorsed some instances 
of visual hallucinations, particularly in the woods and 
always with an axe, the Veteran is not shown to have any 
auditory hallucinations or any type of delusions throughout 
the appeal period.  These visual hallucinations do not seem 
to be persistent at all, and in fact, the Board points 
specifically to the September 2003 VA examination noted that 
there were no present hallucinations.

Also, while the Veteran's may be grossly impaired in his 
cognitive functioning, as noted by his inability to 
effectively communicate, the ability to do simple math 
calculations, and memory problems as shown in the November 
2007 examination and throughout the appeal period, the Board 
notes that the Veteran's behavior is not grossly 
inappropriate.  Nor does the Veteran at any time throughout 
the appeal period demonstrate that he is unable to remember 
who he is, who his family members are, or what his occupation 
was.

Instead, the Board notes that the Veteran more closely 
approximates to the following symptomatology: suicidal 
ideations; obsessional rituals, including checking doors and 
locks three or four times a night; panic attacks 7-8 times a 
week; impaired impulse control; some spatial disorientation; 
an inability to handle any stress; difficulty in establishing 
and maintaining effective work or social relationships, but 
not a complete inability to establish any effective 
relationships; sleep impairment; flashbacks, nightmares, and 
intrusive thoughts on a daily and nightly basis; 
hypervigilance; and, flattened affect.  The Board notes that 
these symptoms more closely approximate the criteria for a 70 
percent disability rating for service-connected PTSD.  

Accordingly, the Board must deny an evaluation in excess of 
70 percent throughout the entire appeal period, beginning 
November 5, 2001.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411.

The Board has considered whether the Veteran's service-
connected PTSD presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology and provide for consideration of additional 
symptomatology than is currently shown by the evidence.  
Thus, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.  The Board observes that a 
total rating based on individual unemployability, due to 
PTSD, was granted in a July 2008 rating decision.

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An effective date of July 31, 2001 for a 70 percent 
disability rating for PTSD is granted, subject to the 
regulations controlling the payment of monetary benefits.

An evaluation in excess of 70 percent for service-connected 
PTSD, effective July 31, 2001, is denied.





REMAND

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2009).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 
Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 
(1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and sensorineural hearing loss becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

The Veteran's service treatment records indicate that the 
Veteran did not complain of any hearing loss or have any 
diagnosis of hearing loss while in service.  The Veteran's 
enlistment and separation examinations, as well as two 
intervening examinations, demonstrate that the Veteran's 
hearing while in service was normal.

Nor is there evidence that the Veteran had a compensable 
diagnosis of bilateral hearing loss within one year of his 
discharge from service.  The Veteran is first shown to have a 
diagnosis of "decreased hearing" in his September 2003 VA 
examination.  Subsequent VA treatment records, particularly 
from a July 2005 audiology consultation, indicated that the 
Veteran underwent an audiological examination in May 2002.  
The Veteran was shown to have a mild to severe sensorineural 
hearing loss bilaterally upon examination.

Previous RO rating decisions have denied the Veteran service 
connection for bilateral sensorineural hearing loss because 
there was no diagnosis in service or within one year of 
discharge.  While the Board acknowledges that this is true, 
the Board points out that the Veteran has combat action in 
the Republic of Vietnam, as a radio operator.  The Veteran is 
service-connected for that combat action, and has received 
both a Vietnam Campaign Medal with a combat device, as well 
as a Presidential Unit Citation for honorable service in over 
eighty major combat operations with the Third Marine Division 
from March 1965 to September 1967 in the Republic of Vietnam.  
The Veteran further reported in his November 2007 VA PTSD 
examination that in the Republic of Vietnam he was a radioman 
who would call in air strikes.  He reported being "shelled" 
during Tet Offensive as well as undergoing "lots of 
shooting" during the Carson Offensive.  

Given the foregoing lay evidence as well as objective 
evidence from the Veteran's military personnel records, the 
Board finds that the Veteran has credibly asserted that he 
suffered acoustical trauma as a result of his military 
service.  Such acoustical trauma would be consistent with the 
circumstances, conditions, or hardships of the Veteran's 
combat experience during service.  See 38 U.S.C.A. § 1154(b) 
(West 2002).  

Since the Board finds that there is sufficient evidence of an 
in-service event or injury (acoustical trauma as a result of 
his service) as well as a current diagnosis of bilateral 
sensorineural hearing loss, the Board finds that a VA 
examination is necessary in this case.  See 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 
(2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

Additionally, the Board will note that Veteran was never 
given proper VCAA notice as it pertains to the substantiation 
of a claim for service connection.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board notes that the 
July 2003 VCAA letter sent to the Veteran in connection with 
his claim does not include the elements of service 
connection, or indicate how to substantiate a claim for 
service connection other than showing that his "loss of 
hearing" is related to service.  The Board was sent notice 
in a March 2006 letter informing him as to what information 
and evidence would be used to determine a disability rating 
and effective date should service connection be granted.  

Since the Board is remanding this issue for an examination, 
the Board finds that the Veteran should also be sent 
compliant VCAA notice as it pertains to the Veteran's service 
connection for bilateral sensorineural hearing loss claim on 
appeal.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007) (timing errors remedied by the Board's remand, the 
subsequent provision of notice by the RO, and readjudication 
of the claim such that the appellant was provided with a 
meaningful opportunity to participate effectively in the 
processing of the claim).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be sent corrective 
VCAA notice in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), to include the notice 
necessary to substantiate a claim for 
service connection for bilateral 
sensorineural hearing loss.

2.  The RO/AMC should ask the Veteran for 
information regarding any audiological 
treatment that he may have received since 
his discharge from service, including any 
private or VA treatment.  After securing 
the necessary release, VA should attempt 
to obtain those identified treatment 
records, particularly the May 2002 VA 
audiological examination report and any 
other relevant VA treatment records, and 
associate them with the claims file.  Any 
identified documents that VA could not 
obtain should be so documented in the 
record, and the Veteran should be so 
informed, so that he may attempt to obtain 
them on his own behalf.

3.  Following the above development to the 
extent possible, the Veteran should be 
afforded a VA examination with an 
audiologist in order to determine the 
nature and extent of any bilateral 
sensorineural hearing loss.  The claims 
folder must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  All tests deemed 
necessary should be conducted and the 
results reported in detail.  

Following review of the file and 
examination of the Veteran, the examiner 
should opine as to whether any bilateral 
sensorineural hearing loss at least as 
likely as not (50 percent probability or 
greater) arose during service or is 
otherwise related to service.  When 
rendering this opinion, the VA examiner 
must take as conclusive fact that the 
Veteran was exposed to acoustical trauma 
as a result of his military service.  A 
rationale for any opinion expressed should 
be provided.  

4.  After the development requested above 
has been completed, the RO/AMC should 
again review the record and readjudicate 
the Veteran's claim for service connection 
for bilateral sensorineural hearing loss.  
If the benefit sought on appeal remains 
denied, the Veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto before the case is returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


